     Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



DARREN LEE POWELL,

                               Plaintiff,

             v.                                      CASE NO. 19-3233-SAC

SHERIFF JACK LAURIE, et al.,

                               Defendants.


                       NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a detainee at the Atchison County Jail (ACJ),

proceeds pro se and in forma pauperis.

                            Nature of the Complaint

      The complaint identifies three defendants: Atchison County

Sheriff Jack Laurie, Captain Travis Wright, and Detective Kelly

Johanson.

      In Count 1, plaintiff asserts that in December 2016, he was

escorted to a booking room at the ACJ where he met with Wright and
Deputy Thomas. He states he was asked why he was filing so many

grievances and was told that if he took legal action against the ACJ,

he   would   receive    only   the   minimum   opportunities    during   his

incarceration. In January 2017, plaintiff attended a hearing on his

motion for sentence modification. Although he had paid all fines and

restitution and had no disciplinary history, he was denied the remedy

he sought. He believes this occurred because the jail captain
contacted the prosecutor and told him that plaintiff had been a

behavioral problem at the ACJ.

      Plaintiff claims he is now in the ACJ on false criminal charges.
    Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 2 of 6




     In Count 2, plaintiff states that in May 2019, his wife was in

downtown Atchison when defendant Wright approached her. He asked where

plaintiff was, followed her on foot, and eventually reached the

apartment she shared with plaintiff, where defendant Wright took her

cell phone, threw it, searched her purse, and threatened to take her

to jail if she failed to assist him in locating plaintiff. Defendant

Johanson was present during these events.

     Plaintiff seeks damages.

                                   Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than
formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint
must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
    Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 3 of 6




555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the
complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from
conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).
    Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 4 of 6




                                Discussion

     The Court has identified certain defects in the complaint. First,

portions of Count 1 appear to be time-barred.

The limitation period for a civil rights action arising in Kansas is

two years. See Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465

F.3d 1184, 1188 (10th Cir. 2006) (citations omitted)(explaining that

the governing two-year limitation period in Kansas is borrowed from

K.S.A. § 60-513(a)). Therefore, plaintiff’s claims in Count 1

concerning events in December 2016 and January 2017 are subject to

dismissal.

     Next, to the extent plaintiff challenges the validity of the

pending criminal charges against him, his claim cannot be considered

by the Court at this time. In Younger v. Harris, 401 U.S. 37 (1971),

the United States Supreme Court held that the federal courts should

not intervene in state criminal proceedings commenced before the

federal suit when the state court proceedings are ongoing, provide

an adequate forum for the federal plaintiff to present his claims,

and implicate important state interests. Id. at 43-44. These criteria
are met in this case, as the criminal case remains pending, the state

court provides an adequate forum for plaintiff to challenge the

sufficiency of the evidence and the validity of the charges, and the

resolution of criminal charges by the state judicial system is an

important state interest. Therefore, the Court must abstain from

considering this claim.

      And, if plaintiff ultimately is convicted of the charges, he

may not seek monetary damages unless his state conviction has been
overturned or otherwise called into question. Heck v. Humphrey, 512

U.S. 477 (1994). The holding in Heck v. Humphrey “avoids allowing
    Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 5 of 6




collateral attacks on criminal judgments through civil litigation.”

McDonough v. Smith, ___ U.S. ___, ___, 139 S.Ct. 2149, 2157 (2019).

     Finally, in Count 2, plaintiff complains of acts by defendant

Wright concerning plaintiff’s wife. However, a § 1983 plaintiff may

seek relief based on the violation of the plaintiff’s personal rights

but not the rights of another. Dohaish v. Tooley, 670 F.2d 934, 936

(10th Cir.)(“[T]he § 1983 civil rights action is a personal suit. It

does not accrue to a relative, even the father of the deceased.”),

cert. denied, 459 U.S. 826 (1982). Therefore, this claim also is

subject to dismissal.

                     The motion to appoint counsel

     Plaintiff moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince
the court that the claims presented have sufficient merit to warrant

the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the movant] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at

1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

The Court should consider “the merits of the prisoner’s claims, the
nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”
    Case 5:19-cv-03233-SAC Document 5 Filed 06/05/20 Page 6 of 6




Rucks, 57 F.3d at 979. Having conducted an initial screening of this

matter, the Court concludes the appointment of counsel is not

warranted in this case. The motion will be denied.

                          Order to Show Cause

     For the reasons set forth, the Court directs plaintiff to show

cause why this matter should not be dismissed. Plaintiff shall respond

in writing on or before July 7, 2020.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before July

7, 2020, plaintiff shall show cause why this matter should not be

dismissed for the reasons discussed herein. The failure to file a

timely response may result in the dismissal of this matter without

additional prior notice.

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

4) is denied.

     IT IS SO ORDERED.

     DATED:   This 5th day of June, 2020, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
